ORDER

PER CURIAM.
AND NOW, this 24th day of March, 2005, there having been filed with this Court by Fredrick C. Hanselmann his verified Statement of Resignation dated January 31, 2005, stating that he desires to resign from the Bar of the Commonwealth *788of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Fredrick C. Hanselmann be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to September 23, 2004, and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.